COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-138-CV
 
IN RE JACK SMITH, DONNA SMITH AND                                                  
RELATORS
SOVEREIGN HOMES CORPORATION
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relators'
petition for writ of mandamus and is of the opinion that relief should be
denied. Accordingly, relators' petition for writ of mandamus is denied.
Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                     
PER CURIAM
 
PANEL A: CAYCE, C.J.; HOLMAN and GARDNER,
JJ.
DELIVERED: May 29, 2003

1. See Tex. R. App. P. 47.4.